845


                            I




                 OFFICE OF THE A~ORNEY   GENERAL      OFTEXAS
                  _'              AUSTIN
 G&V.ER   SELLERS
liTTORNEY  GENERAI.




     jaa         Jodial       Di#trlot
     xarllton,            ?axaa




                    9.       Zhat               ax-oifloio oomponra-
                                 1s the iaarimuj~
                            ~tlonuhloh ataybe rllwod tha EZmtirS-of
                            WalltOn Gounty under the proliaiona  Oi     . _..
                            s.~B. 123, by,Brown, and may the Wee bs
                            db3w0a at thlr tl.ao? 1. 0. Doom tho 2si$
                                                        ...1
                                                                                   846


                    I




lionorabla’H. k. Allen, pa68 2

            provided          r0r    iA   4aa   bill   pertain to the
            g1,ooo 0x-0rri0ie OS 800. two or Art. ,39x,
            or tho mcdmum 9OMpsn&Stion Of 33,000 el-
            low44 under Arts. 3883and 3891, Vumonca
            mnotated civil statute?*
          mIIPdltoncounty im on l to e barlr aa that tama 18
used In rerp8ct to the mda or,oompmaatlng Its bfrioiala.

         IJla roo*nt oplnloa (30. OAJb62)or this department
            the Eonomble 9. 8.~ M1.A County AttOrn8y Oi
lddr o ea a d
            to
Hullton County,l* uar.bld thet tha b&al ooai&wmatlonthe
Sheriff or r&l oounty HI all&&ad to retain ir Time Thousantl
DOLlArA.($3,000.00)pr your6     Irk10arhtinua0ompoll54t10n naa
d0t0m4a     unbar the pro~itriam 0r Arthi0  3891 v. ‘A: cI s.,
borore then &am&a&    Of #aid'rrtiolr by Senate 4 Ill HO. 123
onaotoa by the 49th Lagiolaturo,.Sala sk.mti BillyNo, 123
b00+3ie 4rr40tire'610a law U5y 9r 1915, and la as rouowt
           "A3 &T &Sading Atilrl4A 3&91, 3902 AA4'3AOtiOn#
            13 &a'15 of Art&de 39120;,?iovlcad Cl~ll Otatutaa
            Of To%ar, ljZ5, OD anuud4d, rllowln$ aUdi%ional
                       for oertaindlstrlotoftlaerr,~~oounty
            toiapensatlon
            c.nd~pmclnot,       aa ior doputlar, olarkr
            4$d WNit#tUIt8~       iag ?hdtiOIi2 Or-athi@
            393iQ 3erlsrd OlVl statater ai Ts*ur,.19251
            ru~eallng 611 lem in oonflIatt and deearlng
            a3 om4rifienoy.




           “(ai) The commiarlcmera~COWS ir hereby suth4rlAAd~
           when in thalr jU&&imnt the rlnaaoial oondition Or the
           00ont~       4na    tho    a0ra4. or the 0rri0orr      uatiry   tho   in-
           oroaaer to enter an or6ex laorwasln$ dhg oo.wanutlOn
           or ahe proofaot, oounty end dirtdot    orrloirr ln an
           rdaltlooal amount not to 6xt740a  ~~ttt0atpri~0
                                                         (25$) per
           oat or the sumallowed under tba .lrrfor tbs flreal
           yaas or 1944, provldoa tbr total ooatpen5ationauthorliob
           under thr law ror the fiaoal yaw or A W dlQ not ox-
           coed the mu of Thlrtg-six I+&ndred($3x00,OO)tlollara.'
                                                                            .
                                                           847   ’
                                                                     .




r'(b)   The   U0md44lo5sro'   Court ir hrrabl   auhhor-,
lord, when in tlmir Jo     nt  aho iiora4141      oondl-
610i1 0s th4 4Ountt and"41"
                         hs nora 0f ts       0rri00xa
jurtlfythe lnoroa85,   t0 *ntar an ardor lnonaaiA(l
                                                                                              838
                                                                                                    .




                                                           -

                       ths 005pMution          0,r 8ho pnolnot,oounty and
                       dlslrlo9 _ofrhbrr               8adtti0a 8h7btwhnot
                                               _* lpe.-_.




                      .;yt3Sbe 6, ThO r4IOs the tb iOSt Or ii&g     18 ~$9
                  '~rlslag      and the prrrohs&ng powei of tha 'doll~~~~
                       18 doonrslng, and t&t   n&es and aalarlsslk
                        rlrste Industry hsrr iaororscldto M srWnO
                       that pub40 orrloerb snd etaE3eyOsb00ntint.u ti
                       tholr orribbb st b u0rirl00 ti ~IBLLY i.artamr48~ .,_,
                       sa4 $hb fur8hbr reot 0r t&o 0xOMed ooablt1oa
                       of &ho oahndar   orbatos en esergonoy and an
                       iiS~&‘Stitb pdo   SsOOSSity the% the OOrtutiSU-                        ,*I
                       tloM1 &lo requiring btlls to be rasd 011 bhFbb
                      sbrorsfdbrs ia lso h Hous. bb surpndbd, snd sbld
                      RuIo ls henby suspbadbd,and this AOt ShslL tskr..
                      lrr00* and b0 in rem80 rm                 kibd art+sr a6   p*000gr,
                      and It lr l o na o to d+’

                As Mb maa rllowb~ wasr the law to the shOdit br,
         mlltun   county ror th ri0 al year or I.944was oaly'!rhkS
         ~TMusbaQ DSUSrs (6, 000 0Of the nsxO abon simdaaa8
         8uth0ti808       M   ~ti0~4.      d   cd8   mrFQtLll      or   2%;
I        asxliaulr or Time         Thousand aotc~n madnd            sad fir:;    %&s
,        (B3,7SO.,W.
                 khld OpbllOB HOI h&62 also hold theO thr amxbuia
         a8i0uDtor 0x-orri0i0 borpasitlon that said oharr  eotad
         be r4uuod wss One Thousaad Doliars ~~1,000.00)per per.
         ThlS lipdtstlonwas dStemlSrd under thS provlsioas or
         sootioa 2 br *rtlch            3934, V. A. c. 81.,rbioh sinok has
         beoa ltprssslJ ropoalra by said              ~iensto      nil.11410.
                                                                            123,       i’hb




                                                 ‘TI..,
    A.
                                                                                 ‘
                                                                                 .~,,
                                                                                 :_., 849   __



 liwiorsble        tl,Wi Allrn, ~86a 5

 gansralprorlslo& of Ar8lo~s 389j, 0. A* Co th, anot now be
 i00k0a CO i5 summg   ox-orrio   oorpeautlon to suoh shsrlrr.
 said Art. 3894 appran 88 r04m8t
                   "Ph. Comqlsslon~rs~Court 1s herrby dsbsmd
              rrm 040ntng .006penntioa   r0r Ox-orri0le wr+iors
              t0 00wy 0rrlOi4a8 whOA tb OomrgOnsOt~on 6nd 8f0O88
              roes nhloh tho$ or. sllew~4~bO nkln shall Msob
              the mnxlma provided for in this ohsptar. xxi ssses
    1         whWo the oOq.oSettoa On4 lXOOSS iSOS whloh thb
              errlobrs rre allowed.to retsla shall ,not rmsoh the
           :mulfimm          prOlidbd     ior   ia   this shspkr -UN CWU&-
              rlonbrs~ court shall allo* oorponwtfon r0r ox
              orri0io Hnldrs whsrt,ln their Pdgmnt, suoh
              ookprnsation 1s nroessary,~prorldad' sooh ampsma-                    .e
          ( tioa   fcirax'ofrloio ss~vlaoselkwe &.sh84-net la-
              OTbW   the e~&psasWkW Oi th* b~i~ili bepiI& tIW
              ti2i.i~ or 0aPp0n8ationuid s~0088~~r008~8u1~0dto
              bo   rot6imd       by him under this ohiptor. ?rorldrd,
              noWWir,         the 8x orrioio herein authorizsd shill ho
              lhewed Only after 6n OjIQOrtUAity fer 4 jwbubliahear-
              ing irnd m3.y upon the aiflr~.t~vo rbto Ot at leart
              three mafibers or the ~~mslsslonrrs*QoPrt.*
              Xn thi 0~~9        0r     Taylor v. mb~stcrr, Co&y,     U4 6. w.
(26 9.4, (orror~dlsmliaed,Ud&IIOAt 00~~0%)                      th0   GOW   Or
CivIlApp6Sls~held that, eonaltionr srislil~as proridod in
Art. 3895, Eho CoProisslonexs~ Ootut nlphb ralidly mare this
aU0wSnoo tor ox-orriO     001~rasatloo and mado the obtirratlon
that *thu time when 'the CoJ sslon*rs* Court ~z48ymake this ml-
~OWIOO  ia not apdriod Fa ut. 3895.e
         Our OpinionNQ. o-6576 holds, la elirot, thot the
salaries or 0rri0i.818  aitedted.bg 8Oll4te131AlpEo.L23 SiSybb
raised at this tintw,  with the'oautlon that thy *bu&ot  181~
nust bo oO&ied with.' ArBlolr     3895 -8 doflaitoly afEwted
when tb Litit8tlOA ingssod by titi010 393O us8 renwvod by
tho onaotaent or Baaate BIll~No. 123.
          i38ldOpQilonnoI CM%62 itither hslds that bho grorl-
slonr or &oor 2, Art. 3912e, v. A. c. 8*, 8PO mandatory in 44.
rbot, and that Uian 18 no autborltytar a oomml8sionsrr~
oourt to 4ok;rminr whether eoultty ortloers SW2 bo paid on 8
ho or salary baslr at ray t&w other thaa at its fire8 rogulcrr
f4ootlng la Januaryor eeoh ysar. This ~rovlolon has not beon
lffmotodby any aubroc;uont Act of tie L~glrlatun.
                                          PWO 6
;<
             our 0plnlonHO, 3045 of dak Agril 24, 1939 holda
     that a ooawiaaloarro’rourt~~lawithout lutherity to ~&IO. ana
     p dt1 08 o ffh @ X Up 05 l 00la r y
                                       h ii@                     -6 b & V0 O& & W Off~OOr O
     upon a roe, be&la,    atoting that *tha l$ a tomuat
                                                       a  bo unlfora
     and tihhg muat phoe cl11 upon a rplary bad8 or laavs all upon
     a foe baoia.*      Thla ht+Pln8 ha8 kerr’ oon&lrtmUy   adhorod 00
     by this br&Wt5Bat   iI~'re&~rb f0 OOUl%f~ OffiOOZO @l&O. \Thrt~la,
     that the ooriOOi@Awra~   OOUPt ia aWn8iaO    of lo88 t&an 20,QQQ
     iahablta5~0      l@ Oo ?dir
                               BOy’
                                  @th al8#8
                                        , p r a OWUttg
                                                   Ydo selo o na ua
     mua tp h o ~ a ll a wh y           otfioora        ‘up o n
                                                              l   raL.rry    bari,   or loavr
     rll ruoh ooPa$y, tifSoe&‘r gpon a fro baaia.    Tbia &@A-    5p,::
     arid oplahk    ii a*$ affeote4~ by Um onao8aeab of ni4 8enaw.
     Ml1 WO. l?f,>,;.,-                               ‘..,,   :
                      ,
              our 0     ion Ho, o-SOS)-A ho148 t&$   rh.Wia~ or noi tha
     00aai00idrl0Y0P aourt has baa uutha~lt    to OmoJlaDJm aouaty
     budgot. to to& aaM of iaoroma oi aa f ary f8r o~rtaia’oounBy
     orfioiala IO 8 ,faot puer~loa so be dotaamlaa6 prim#rU.y by Lho I
     oowmiaaion4ra’‘Wur?b. OpinnioaHo ,Q-SllBI~    h o la loimlla r Ly,
                 In vie+     of tb       abo,ve, wo anawe? your ~uaoUon8 08
     r0lm0:

                 Tour   quartion        Ho. I ia anowqrad by ou$ Q&n&m                   So,
     o-SW340
                 YOar Quoation340. 2,              bed      part.,    ia aaawona       in &ha
     nogotira.
             Tour qtuation Ho. 3: The a8'I(     .*%-oft1010 mfoponaa-
     tion rhiAb my be 8Ltou.Q aa1d Shulff La any lua whioh, whan
     rddod to&ha? ooqmaotion    aad exooaa ,ieea all-d     to bo ra-
     toiard by his Udsr lald Artiolra 388) rad 389A doer no)
     OOUM luoh'ittlaw              to   m6*lro      a    tot01    ooqpurrrstioa      In lfo o a r
 of ThPhtreskor#anB So~aia Bu$.rad end Pity     Dollara &‘l5Oo,OO)
 par yaw.    ht ~00 amaO eould tha toe8 of oigioa a$ dTe;f~lolo
 ooin~0naa9ioa n@dnoQ by Bin aroeod thr -
 Thouaand 8srOa ‘EfUm%rod and fif%y DOllsoB   (~>,?$O.~).      X.nothat
 ~0td0,  thr ~~~JUMI ~0~5% or w0pn0e tm         nt0i~ uty ~OWOI   ~hi0h
 ho la allowed to rokia .oanriot   exorrd T&&w Thousand seien
 Uundrod md Fifty Po&lara ()3,750&O)        &mr year*
                 sudh 0x-oiri0io          osapnaa$ioa~otm            be     el&eitad at $hf0
     tlaa  rovidril tha, .budgab law* ia oompliod ,rith                          88 ‘pointid ou8
     in op& on Ho. O-5Q53-A.
     .,   .




              I.
                   \   .




     Hanorablr             8. !T;Ml&n,   pago 7

                                            ,.
..                     Tha 25s fnorra,aa provldad~ in Senrtr   Bill   No. 123 a
      pllea to. tha s4asinwa oompbnaatlon rllowed under Art10108 3r83,
      an4 3891, V, A. Ce 3a sootlon 2 of Artlole 3934 has boon
      rapaalod by mid f3amk i3iu NO, 12).
             us ah hbnribh rnoloaln$ 00 loo OS aald OpLnlenO MOO.
      66462, o-6576, ::-3045,o-5Qs34, antiO-514.